Title: From Thomas Jefferson to Theophile Mandar, 5 May 1786
From: Jefferson, Thomas
To: Mandar, Theophile



Sir
Paris May 5. 1786.

Being absent in England at the date of your letter I have been unable till now to inform you in answer thereto that Doctor Franklin was the last of the three commissioners appointed specially by Congress to order paiment on loan-office certificates in Europe, that it was only the interest which he was authorized to pay, and that since his departure all applications for paiment must be made at the treasury of the United States in New York. I have the honour to be with great respect Sir Your most obedient humble servt,

Th: Jefferson

